 Case: 1:20-cv-00200-MWM Doc #: 8 Filed: 06/25/20 Page: 1 of 3 PAGEID #: 54




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION - CINCINNATI

                                           )
 TRUSTEES OF OHIO BRICKLAYERS              )    CASE NO. 1:20-CV-00200
 HEALTH AND WELFARE FUND, et al,           )
                                           )    Judge Matthew W. McFarland
                      Plaintiffs,          )
                                           )
 vs.                                       )
                                           )
 NATERNICOLA’S MASONRY, LLC, et            )
 al.,                                      )
                                           )
                      Defendants.          )

                              JUDGMENT ENTRY

       Upon Plaintiffs’ Motion for Default Judgment, Memorandum in Support,

and Declarations of Plan Manager and Leroy Hunter, judgment is hereby entered in

favor of the Plaintiffs, Trustees of the Ohio Bricklayers Health and Welfare Fund,

Trustees of the Ohio Bricklayers Pension Fund (“the Funds”), and Bricklayers and

Allied Craftworkers District Council of West Virginia and against Naternicola’s

Masonry, LLC and Kirk Naternicola as follows:

       1)   Judgment in favor of the Funds and against the Company on Count I as
            follows:

             a.     A declaratory order that Naternicola’s Masonry, LLC violated
                    the Local Union CBAs by failing to report as required by the
                    CBAs, failing to pay contributions, and failing to pay
                    liquidated damages and interest;

             b.     Naternicola’s Masonry, LLC is required to submit all
                    contribution reports and payments to the Funds within
                    fourteen (14) days of entry of this judgment and to timely
                    submit all such reports and payments in the future;

             c.     A monetary judgment against Naternicola’s Masonry, LLC for
Case: 1:20-cv-00200-MWM Doc #: 8 Filed: 06/25/20 Page: 2 of 3 PAGEID #: 55




                 all unpaid contributions, interest, and liquidated damages
                 owed under all missing contribution reports;

          d.     A permanent injunction against Naternicola’s Masonry, LLC
                 pursuant to Section 502(g)(2)(E) of ERISA prohibiting future
                 violations of Section 515 of ERISA, 29 U.S.C. §1145, with
                 respect to the Funds;

          e.     Reasonable attorneys’ fee and costs incurred in this action as
                 mandated by the CBAs, plan documents, and 29 U.S.C.
                 §1132(g); and

          f.     Post-judgment interest pursuant to 28 U.S.C. §1961.

    2)   An order granting judgment in favor of the Bricklayers and Allied
         Craftworkers District Council of West Virginia and against
         Naternicola’s Masonry, LLC on Count I for all unpaid dues, late fees,
         interest, and any other amounts due and owing under the Local Union
         CBAs;

    3)   A judgment in favor of the Funds and against defendant Kirk
         Naternicola on Counts II and III as follows:

          a.     A declaratory order finding that Kirk Naternicola breached his
                 fiduciary duty to the Funds;

          b.     A declaratory order finding that Kirk Naternicola engaged in
                 prohibited transactions under ERISA;

          c.     An order that Kirk Naternicola is personally liable as well as
                 jointly and severally liable to the Funds for all losses resulting
                 from such fiduciary breach and prohibited transactions,
                 including delinquent contributions, liquidated damages,
                 interest, attorneys’ fees, and costs, as provided by the Local
                 Union CBAs, plan documents, and ERISA;

          d.     A monetary judgment against Kirk Naternicola for all unpaid
                 contributions, interest and liquidated damages owed under all
                 missing contribution reports;

          e.     Reasonable attorneys’ fees and costs incurred in this action as
                 mandated by the Local Union CBAs, plan documents, and 29
                 U.S.C. §1132(g); and
Case: 1:20-cv-00200-MWM Doc #: 8 Filed: 06/25/20 Page: 3 of 3 PAGEID #: 56




          f.     Post-judgment interest pursuant to 28 U.S.C. §1961.

    4)   This Court retains jurisdiction of this matter pending defendants’
         compliance with its Orders. After Naternicola’s Masonry, LLC files the
         reports required by Paragraph 1(b) of this judgment, Plaintiffs shall file
         a motion to amend the judgment to include all unpaid contributions,
         deductions, liquidated damages, interest, cost and attorneys’ fees.

  IT IS SO ORDERED.

                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF OHIO


                                       By:
                                             JUDGE MATTHEW W. McFARLAND
